              Case 1:13-cr-10200-GAO Document 1784 Filed 09/09/21 Page 1 of 1
                                            OFFICE OF THE CLERK
                             UNITED STATES COURT OF APPEALS
                                            FOR THE FIRST CIRCUIT
MARIA R. HAMILTON                                                                       JOHN JOSEPH MOAKLEY
      CLERK                                                                          UNITED STATES COURTHOUSE
                                                                                    1 COURTHOUSE WAY, SUITE 2500
                                                                                          BOSTON, MA 02210
                                                                                             (617) 748-9057




                                                          September 9, 2021
   Robert Farrell, Clerk
   US District Court of Massachusetts
   John Joseph Moakley Courthouse
   1 Courthouse Way, Suite 2300
   Boston, MA 02210


   Re: 16-6001 US v Tsarnaev
       1:13-cr-10200-GAO-1

   Dear Clerk Farrell:

          Enclosed please find a copy of a letter from the United States Supreme Court regarding
   the above referenced case. Please note that while it is dated July 27, 2021, its transmission to us
   was inadvertently delayed.

           Please transmit the original record to the United States Supreme Court as outlined in the
   enclosed letter. We will be transmitting the documents we have received from your court and all
   of the pertinent filings made in our court.

              Thank you for your cooperation.

                                                          Sincerely,
                                                          Dennis O'Leary
                                                          Case Manager Supervisor
                                                          U.S. Court of Appeals
                                                          for the First Circuit
                                                          (617) 748-9067

   Enclosure

   cc:
   Judy Clarke, Gail K. Johnson, Deirdre von Dornum, Daniel Habib, David Patton, Clifford Gardner,
   Mia Alyssa Eisner-Grynberg, Donald Campbell Lockhart, Joseph Francis Palmer, Nadine
   Pellegrini, William A. Glaser, Steven D. Mellin, Matthew R Segal, Jonathan M. Albano, Emma
   D. Hall, John Remington Graham, David A. Ruhnke, Michael J. Iacopino, Benjamin Silverman,
   Megan Wall-Wolff, George H. Kendall III, Timothy P. O'Toole
